DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
 	Each line is starting with a capital letter.

Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140238694 A1 to Fraser.
Fraser discloses
1. A method for installing a seal in a wellbore, the method comprising: 
Applying an external force to a seal assembly to elastically deform the seal assembly; 
Utilizing the external force applied to the seal assembly to react an elastomeric hardener within the seal assembly with an elastomeric compound within the seal assembly; and 
Retaining the seal assembly in the elastically deformed shape until the elastomeric compound has cured. ([0087-0091], Figure 13a,b)
2. The method of claim 1, wherein elastically deforming comprises urging the seal assembly into contact with a seal surface to form a seal there between.[0068]
3. The method of claim 1, further comprising, removing the external force and maintaining the seal between the seal assembly and the seal surface. [0091]
4. The method of claim 1, wherein the step of applying an external force comprises mechanically activating a sleeve to urge the sleeve against the seal assembly.( 206 can be considered a sleeve)
5. The method of claim 1, wherein the step of applying an external force comprises hydraulically activating a sleeve to urge the sleeve against the seal assembly. ([0088-0091], the downward movement via hydraulic force to actuate the seal 102 of assembly 100).

Claim(s) 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20080036157 A1 to Starr.
Starr discloses
7. A seal assembly for a downhole tool (note the preamble is considered to voice the indented us of a seal) comprising: an elastomeric shell within which is defined a first chamber and a second chamber with a wall disposed between the two chambers; an elastomeric compound deployed in one chamber and a elastomeric hardener stored in the other chamber. (Figures 1,2  [0017, 0019], Starr discloses a seal assembly with multiple chambers 27, with a wall 26 between each, with  the required an epoxy (considered as an elastomeric compound) and hardener).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140238694 A1 to Fraser, and further in view of US 6050336 A to Willauer.
Fraser discloses the claimed invention, except explicitly (Figures 13 a,b do not make clear if the length changes )
wherein elastically deforming comprises altering the seal assembly from a first shape having a first length (L.sub.1) and a first width (W.sub.1) to a second shape having a second length (L.sub.2) shorter than the first length and a second width (W.sub.2) wider than the first width.
Willauer discloses a similar device to that of Fraser wherein  elastically deforming comprises altering the seal assembly from a first shape having a first length (L.sub.1) and a first width (W.sub.1) to a second shape having a second length (L.sub.2) shorter than the first length and a second width (W.sub.2) wider than the first width (Figure 3-6)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the seal assembly, such that elastically deforming comprises altering the seal assembly from a first shape having a first length (L.sub.1) and a first width (W.sub.1) to a second shape having a second length (L.sub.2) shorter than the first length and a second width (W.sub.2) wider than the first width, in view of Willauer, as it is know that expandable seals of the inflatable type can change shape during deployment (Col 4, lines 10-16). Furthermore, changing the shape by contracting the length during deployment would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140060815 A1 discloses a seal with two components that cure in place.
US 4244908 A discloses a cure in place seal for downhole tools.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674